Citation Nr: 0717494	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence 
his alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts that service connection is warranted for 
his post-traumatic stress disorder (PTSD).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  Although the veteran's service personnel 
records show that he participated in the Vietnam 
Counteroffensive Phase VII, there is no indication that he 
received any decorations, medals, badges, commendations, 
citations, or campaign ribbons indicating combat.  The 
service medical records, as well as the post service evidence 
of record, does not establish that the veteran engaged in 
combat with the enemy either.  Instead, the veteran asserts 
that he was exposed to a non-combat related stressful 
situation during his active military service, when he 
witnessed the "colossal" amount of human bodies in body 
bags.  

Review of the record reveals the veteran received a medical 
diagnosis of PTSD, attributable to his military service 
during the November 2003 VA examination.  The Board notes the 
diagnosis was rendered based upon the veteran's report of 
stressful events in service, and the RO's notation that the 
veteran's stressor has been conceded because he participated 
in the Vietnam Counteroffensive Phase VII campaign.  However, 
because as previously stated, the veteran did not engage in 
combat with the enemy, the controlling issue in this case is 
whether there is independent, credible supporting evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  See Doran, supra; 38 C.F.R. § 
3.304(f).  In this context, the Board notes that, although 
the credible supporting evidence need not be service 
department evidence, service department records cannot 
contradict the veteran's testimony regarding inservice 
stressors.  Id.  

After careful review of the evidence, the Board finds the 
veteran has not provided any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressor actually occurred.  
The Board does note the veteran has attempted to provide 
clarifying information regarding his stressor, such as an 
approximate date and the name of a fellow soldier.  The Board 
also notes that it has been many years since these events 
occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without months and years, full names, 
and the veteran's units of assignment during the event, the 
service department is unable to verify that these events 
actually occurred.  Furthermore, in evaluating the veteran's 
claim, the Board finds it probative that the veteran's 
service personnel records do not assist him in establishing 
that the claimed event occurred or that he was in the 
location where he claimed to be.  There is no independent 
evidence of record showing that his military occupational 
specialty (MOS) as a clerk typist exposed him to the asserted 
stressful event, or any other events involving intense fear, 
helplessness, or horror.  Similarly, the veteran has not 
provided adequate information about the circumstances of 
witnessing the body bags.  In essence, the veteran's lack of 
detail about the alleged incident makes it impossible for it 
to be verified.  See 38 C.F.R. § 3.159 (c)(2)(i) (2006).

In summary, the Board finds the veteran has not provided 
sufficient details about his claimed inservice stressor.  The 
only evidence of record which indicates that the veteran's 
claimed stressor actually occurred consists of his own 
statements.  These statements, without objective 
corroborating evidence, are of little or no probative value.  
As previously noted, the veteran's statements and assertions, 
alone, cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, supra.  

As such, the Board finds the veteran's in-service stressors 
have not been verified; hence, there is no verified stressor 
present upon which a valid diagnosis of PTSD may be based.  
As such, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 letter.  In the July 2003 letter, 
VA informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records.  The Board notes that the 
veteran was requested to submit additional treatment records, 
but as of this date, no response has been received from the 
veteran.  VA also provided the veteran with an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


